Title: To Benjamin Franklin from Thomas Cushing, 14 June 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston June. 14. 1773.
  I am now to Acknowledge the receipt of your Favors of the 9th March and the 3d. of April togather with the News Papers and the Bishop of St. Asaph’s Sermons for which I am much obliged to you. The reply to the observations made upon a Speculation signed Junias Americanus is highly approved of; The Bishop’s Sermon is also much liked as it discovers a Catholic Spirit and sentiments very favourable respecting America. I have endeavoured inviolably to keep to your Injunctions with respect to the papers you sent me, I have shewn them only to such Gentlemen as you directed, no one person excepting Dr. Cooper and one of the Committee of Correspondence know from whom they Come or to whom they were sent. I have constantly avoided mentioning your name Upon the Occasion so that it never need be known (if you incline to keep it secret) who they Came from or to whom they were sent and I desire so far as I am Concerned my name may not be mentioned, for as I hold an office in the Government subject to the Governor’s negative, it may be a damage to me. Notwithstanding all my Care and precaution it is now publicly known that such Letters are here; the Governor suspects they were brought over by Mr. William Storey; Considering the number of Person’s who were to see them (not less than Ten or fifteen) it is astonishing to me they did not get Air before. When I first received them I was in great doubt whether to Communicate them to one single person or not, for when I considered the number of Persons I was directed to Communicate them to, I apprehended, it would be almost Impossible to Keep them secret, however I considered further that they Contained matters of Importance that very nearly affected the Government, that they were sent as much to the Persons named in your Letter as to my self and consequently that they had as good a right to determine what Improvement was to be made of them. Besides one of the Gentlemen to whom they were to be Communicated had advice of their being sent before they were Communicated to him, if not before their arrival, and it was strongly suspected for some time by his Informer that they were secreted on purpose to preserve the Governor, so that If I had determined it not to be prudent to reveal them under the restrictions I was laid, it would have been out of my power to have prevented it’s being known that such Letters were sent, however they were kept very secret till the annual Election when it generally got abroad that such Letters were come and as some of the Persons to whom they were sent were members of the Court they thought they were Obliged to mention that they had seen such Original Letters, this made the rest of the Members very sollicitous to have a sight of them and they talked of moving the House to send for Persons and papers as they said they had a right to such knowledge and Intelligence as very nearly and Essentially affected the public and rather than have any public order about it and by that means let the House have the Entire possession of the Letters, it was thought adviseable by those to whom they were sent to Communicate them to the House provided they would engage they should not be printed nor Copied in whole or in part and that they Should return them again after a Convenient time when called for, which Engagement the House Entered into and they were read, upon which the House resolved it self into a Committee of the Whole House and after due Consideration the Committee reported to the House that it was their opinion that it was the design and Intention of these Letters to overthrow the Constitution of this Government and to Introduce arbitrary Power within this Province, which report was accepted by the House–101 Members for it, but 5 against it, and then the Letters were Committed to a Committee of nine to Consider what was proper to be done thereupon. While this matter was under Consideration of the House several Vessells arrived from London by Whom, it was reported, that Copies of these very letters were arrived and Wednesday the 9th Instant Mr. Hancock Informed the House that he had received a Number of Letters which were said to be Copies of those that were before the House, and as the House were under some Engagements with respect to the Letters that had been Communicated to them, he moved that the Copies he had received might be Compared with those before the House and if they proved to be true Copies the House might have them and make what use of them they thought proper. This was a great releif to the House as they were under some Difficulty about proceeding upon the other Letters under their present Engagements as they were thereby prevented from taking any Copys of them in whole or in part. What determinations the House will Enter into I cannot at present say, but it is universally apprehended that the G–v–r will never be able to recover the Confidence of this People and that his Usefullness is at an End. I have done all in my power strictly to Conform to your restrictions, but from the Circumstances above related you must be sinsible it was Impossible to prevent the Letters being made public and therefore hope I shall be free from all Blame respecting this Matter. I conclude with great respect Your most humble Servant
Thomas Cushing
Benja Franklin Esqr.
 
Addressed: To / Benjamin Franklin Esqr LLD / Craven Street / In / London
